DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2, 6-12, 14,15,19-21,23, 29-36 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al. (WO 2016/192345).
	Regarding claim 1, Wang et al. discloses:
A brushless (pre-amble, patentable weight not given, besides Wang et al. do not disclose the use of any brushes) motor (title) comprising: 
a stator (10, Fig 2) defining an aperture extending axially therein and eight slots (Fig 2 shows slots 12,13), 
wherein the eight slots consist of four wide slots (13) and four narrow slots (12), and 
wherein the four wide slots (13) are arranged as first and second pairs (see annotated Fig 2 below) of opposing wide slots (13), the first pair generally aligned orthogonally to the second pair (see annotated Fig 2 below), and 
wherein each of the four narrow slots (12) are positioned between two wide slots (13,see annotated Fig 2 below). 

    PNG
    media_image1.png
    902
    825
    media_image1.png
    Greyscale


Regarding claim 2/1, Wang et al. teach wherein a depth dimension of each of the wide slots (13) is greater than or equal to a depth dimension of each of the narrow coil slots (12, para 11 of summary of invention).



Regarding claim 7/1, Wang et al. discloses wherein an angle between a wide slot (13) and a narrow slot (12) is less than or equal to about 45 degrees (see annotated Fig 2 above). 

Regarding claim 8/1, Wang et al. discloses wherein an angle between a wide slot (13) and a narrow slot (12) is about 68 degrees (see annotated Fig 2). 

Regarding claim 9/1, Wang et al. discloses wherein an angle between a wide slot (13) and narrow slot (12) is about 22 degrees (see annotated Fig 2 above). 

Regarding claim 10/1, Wang et al. discloses further comprising a rotor (by numeral 20, Fig 1) having a two pole diametral magnetized magnet bidirectionally operable (abstract, there are no structural nor functional limitations hindering Pudham’s rotor from bidirectional operation) within the aperture, wherein a separation is formed between the magnet and the stator (Fig 1 shows an airgap between rotor (by numeral 20) and stator 10 (else the device would not be able to rotate)). 

Regarding claim 11/10, Wang et al. discloses further comprising a first electrical coil positioned within at least one of the slots, wherein exciting the first electrical coil 

Regarding claim 12/11, Wang et al. discloses further comprising a second electrical coil positioned within at least one of the slots, wherein exciting the second electrical coil produces a second torque over a second range of angles (paras 14-15 in summary of invention, paras 5-7 of detailed description). 

Regarding claim 14/1, Wang et al. discloses wherein a distance between an outer peripheral surface of the stator  (10) and the slots (12,13) is greater than or equal to the depth of the slot (see annotated Fig 2 above). 

Regarding claim 15/1, Wang et al. discloses wherein the stator (10) comprises contoured protrusions between the slots (12,13), the contoured protrusions defining a uniform gap between the stator (10) and the rotor (20, see annotated Fig 2 below). 

    PNG
    media_image2.png
    882
    776
    media_image2.png
    Greyscale


Regarding claim 19/1, Wang et al. discloses further comprising a first electrical coil within the first pair of wide slots (13), wherein the first electrical coil is excitable for providing bidirectional torque to the rotor (20) over a first limited range of angles (paras 14-15 in summary of invention, paras 5-7 of detailed description - else the machine would not function as disclosed). 



Regarding claim 21/19, Wang et al. teach further comprising an electrical coil within at least one of the narrow slots (paras 14-15 in summary of invention, paras 5-7 of detailed description). 

Regarding claim 23/22, Wang et al. teach further comprising an electrical coil within at least one of the narrow slots (paras 14-15 in summary of invention, paras 5-7 of detailed description). 

Regarding claim 29, Wang et al. discloses:
A stator (10) defining an aperture and a series of slots (12,13) formed therein for use in a brushless motor (see annotated Fig 2 above, Wang et al. does not use any brushes), the stator comprising: 
a first pair of diametrically opposing wide slots (13); 
a second pair of diametrically opposing wide slots (13) configured for receiving a second electrical coil, 

four narrow slots (12), wherein each narrow slot is positioned between two wide slots (see annotated Fig 2 above). 

Regarding claim 30/29, Wang et al. discloses wherein the stator (10) material defines a contoured end between each slot (annotated Fig 1 above, shows the tips of the teeth to be contoured). 

Regarding claim 31/29, Wang et al. discloses wherein a distance between an outer peripheral surface of the stator (10) and at least one slot (12,13) is at least as great as a depth dimension of a slot (Fig 2). 

Regarding claim 32/29, Wang et al. teach wherein the slots (12,13) each define a non-uniform curvature of stator material (see annotated Fig 1 above). 

Regarding claim 33/29, Wang et al. discloses wherein an angle between a wide slot  (13) and a narrow slot (12) is greater than or equal to about 45 degrees (see annotated Fig 2 above). 

Regarding claim 34/29, Wang et al. discloses wherein an angle between a wide slot (13) and a narrow slot (12) is less than or equal to about 45 degrees (see annotated Fig 2 above). 


Regarding claim 36/29, Wang et al. discloses wherein an angle between a wide slot (13) and narrow slot (12) is about 22 degrees (see annotated Fig 2 above). 


Claim(s) 37 is rejected under 35 U.S.C. 102(a1) as being anticipated by Chai et al. (US 2015/0311762).
Regarding claim 37, Chai et al. teach:
A slot guard (36) for use with a brushless motor (para 3), the slot guard comprising: a planar electrically-insulating material defining an aperture extending axially therein and at least one slot (460) extending therefrom (Figs 1-3, para 33, it is planar since it extends axially into the slots). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17,18 are rejected under 35 U.S.C. 103 as being unpatenble over Wang et al. (WO 2016/192345).
Regarding claim 17/1, Wang et al. does not teach wherein a ratio of slot depth to aperture diameter is about 0.3 or greater. 
However a skilled artisan would readily recognize the benefit of wherein a ratio of slot depth to aperture diameter is about 0.3 or greater, since it would depend on desired power, size, and weight of the device.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Wang et al. wherein a ratio of slot depth to aperture diameter is about 0.3 or greater.
The motivation to do so would be based on desired power, size, and weight of the device. 

Regarding claim 18/1, Wang et al. does not teach wherein a ratio of wide slot width to aperture diameter is about 0.3 or greater. 

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Wang et al. wherein a ratio of wide slot width to aperture diameter is about 0.3 or greater.
The motivation to do so would be based on desired power, size, and weight of the device.


Claims 3,5,16 and 22 are rejected under 35 U.S.C. 103 as being unpatenble over Wang et al. (WO 2016/192345) in view of Prudham (US 2009/0174280).
Regarding claim 3/1, Wang et al. does not teach wherein a depth dimension of at least one slot of one of the slot pairs is greater than a depth dimension of at least one slot of the other slot pair.
Prudham discloses wherein a depth dimension of at least one slot of one of the slot pairs is greater than a depth dimension of at least one slot of the other slot pair (see annotated Fig 8 below showing the narrow slot being shallower). 

    PNG
    media_image3.png
    815
    640
    media_image3.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Wang et al. wherein a depth dimension of at least one slot of one of the slot pairs is greater than a depth dimension of at least one slot of the other slot pair, as Prudham discloses.
The motivation to do so would be based on desired power, cost, noise through the balanced radial forces and the low level of thread friction torque of the device (paras 5-6 of Prudham).


Prudham discloses wherein a width dimension of at least one of the wide slots is about double a width dimension of at least one of the narrow slots (see annotated Fig 8 above –as compared by bottom of slot 116 and narrow slot by 121). 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Wang et al. wherein a width dimension of at least one of the wide slots is about double a width dimension of at least one of the narrow slots, as Prudham discloses.
The motivation to do so would be based on desired power, cost, noise through the balanced radial forces and the low level of thread friction torque of the device (paras 5-6 of Prudham).

 
Regarding claim 16/1, Wang et al. does not teach wherein the stator comprises contoured protrusions between the slots, the contoured protrusions defining a non-uniform gap between the stator and the rotor.
Prudham discloses wherein the stator comprises contoured protrusions between the slots, the contoured protrusions defining a non-uniform gap between the stator and the rotor (2, see annotated Fig 8 above, by numerals 123-125 and 113). 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Wang et al. wherein the stator 
The motivation to do so would be based on desired power, cost, noise through the balanced radial forces and the low level of thread friction torque of the device (paras 5-6 of Prudham).

Regarding claim 22/1, Wang et al. does not teach wherein at least one of the first and second pairs of wide slots are devoid of electrical coils.
Prudham teach wherein at least one of the first and second pairs of wide slots are devoid of electrical coils (para 28). 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Wang et al. wherein at least one of the first and second pairs of wide slots are devoid of electrical coils, as Prudham discloses.
The motivation to do so would be based on desired power, cost, noise through the balanced radial forces and the low level of thread friction torque of the device (paras 5-6 of Prudham).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Li et al. (US 2013/0076195).
Regarding claim 13/1, Wang et al. do not teach wherein the stator comprises magnetically-conductive stacked laminations. 

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Wang et al. wherein the stator comprises magnetically-conductive stacked laminations, as Li et al. teaches.
The motivation to do so is that it would permit one to improve efficiency (para 19 of Li et al.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Walter (US 6787958).
Regarding claim 4/1, Wang et al. do not teach wherein a depth dimension of at least one of the narrow slots is greater than or equal to a depth dimension of at least one of the wide slots. 
Walter teaches a device wherein a depth dimension of at least one of the narrow slots (80, Fig 9) is greater than or equal to a depth dimension of at least one of the wide slots (81), in order to limit iron losses.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Wang et al. wherein a depth dimension of at least one of the narrow slots is greater than or equal to a depth dimension of at least one of the wide slots, as Walter teaches.
The motivation to do so is that it would permit one to limit iron losses (C3 ll 40-43 of Walter).

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Kamiya et al. (US 4163166).
Regarding claim 24/1, Wang et al. do not teach further comprising a slot guard defining at least one slot generally aligned with at least one of the wide and narrow slots. 
	Kamiya et al. teach an apparatus 	further comprising a slot guard defining at least one slot generally aligned with at least one of the wide and narrow slots (abstract, 4,5,20 in Figs 1-3), for the purpose to provide an improved structure of a field winding assembly having an insulating layer interposed between the winding conductors thereof and a wedge for securely holding the conductors in which the insulation in a slot is effectively protected from deformation, damage or cracks.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Wang et al. to further comprising a slot guard defining at least one slot generally aligned with at least one of the wide and narrow slots, as Kamiya et al. teach.
The motivation to do so is that it would provide an improved structure of a field winding assembly having an insulating layer interposed between the winding conductors thereof and a wedge for securely holding the conductors in which the insulation in a slot is effectively protected from deformation, damage or cracks (C2 ll 54-59 of Kamiya et al.).

Regarding claim 25/24, Wang et al. do not teach wherein the slot guard resides in a plane that is parallel to a plane of the stator. 

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Wang et al. wherein the slot guard resides in a plane that is parallel to a plane of the stator, as Kamiya et al. teach.
The motivation to do so is that it would provide an improved structure of a field winding assembly having an insulating layer interposed between the winding conductors thereof and a wedge for securely holding the conductors in which the insulation in a slot is effectively protected from deformation, damage or cracks (C2 ll 54-59 of Kamiya et al.).

Regarding claim 26/24, Wang et al. do not teach wherein the at least one slot guard comprises electrically-insulating material. 
	Kamiya et al. teach an apparatus 	wherein the at least one slot guard comprises electrically-insulating material (abstract, 4,5,20 in Figs 1-3), for the purpose to provide an improved structure of a field winding assembly having an insulating layer interposed between the winding conductors thereof and a wedge for securely holding the conductors in which the insulation in a slot is effectively protected from deformation, damage or cracks.

The motivation to do so is that it would provide an improved structure of a field winding assembly having an insulating layer interposed between the winding conductors thereof and a wedge for securely holding the conductors in which the insulation in a slot is effectively protected from deformation, damage or cracks (C2 ll 54-59 of Kamiya et al.).

Regarding claim 27/24, Wang et al. do not teach wherein at least one slot of the slot guard has a width dimension that is less than a width dimension of a corresponding stator slot. 
However a skilled artisan would readily recognize the fact wherein at least one slot of the slot guard has a width dimension that is less than a width dimension of a corresponding stator slot (inherent – else it would not fit inside the stator slot).
Kamiya et al. teach an apparatus 	using slot guard with a width dimension (abstract, 4,5,20 in Figs 1-3), for the purpose to provide an improved structure of a field winding assembly having an insulating layer interposed between the winding conductors thereof and a wedge for securely holding the conductors in which the insulation in a slot is effectively protected from deformation, damage or cracks.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Wang et al. wherein at least one slot 
The motivation to do so is that it would permit one to fit the slot guard into the stator slot and provide an improved structure of a field winding assembly having an insulating layer interposed between the winding conductors thereof and a wedge for securely holding the conductors in which the insulation in a slot is effectively protected from deformation, damage or cracks (C2 ll 54-59 of Kamiya et al.).

Regarding claim 28/24, Wang et al. do not teach wherein the slot guard has fewer slots than the stator. 
However a skilled artisan would readily recognize the benefit of wherein the slot guard has fewer slots than the stator, since it would depend on cost and weight of the device.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Wang et al. wherein the slot guard has fewer slots than the stator.
The motivation to do so would be based on cost and weight.

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatenble over Chai et al. (US 2015/0311762) in view of Prudham (US 2009/0174280).
	Regarding claim 38/37, Chai et al. do not teach wherein the at least one slot comprises at least one wide slot and at least one narrow slot. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Chai et al. wherein the at least one slot comprises at least one wide slot and at least one narrow slot, as Prudham teaches.
	The motivation to do so would allow one to reduce cost (para 2 of Prudham).

Regarding claim 39/38, Chai et al. do not teach wherein the at least one wide slot comprises a pair of opposing wide slots. 
	Prudham teaches a device wherein the at least one wide slot comprises a pair of opposing wide slots (see annotated Fig 8 above), to reduce cost.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Chai et al. in view of Prudham wherein the at least one wide slot comprises a pair of opposing wide slots, as Prudham teaches.
	The motivation to do so would allow one to reduce cost (para 2 of Prudham).

Regarding claim 40/38, Chai et al. do not teach wherein the at least one narrow slot comprises a pair of opposing narrow slots. 
	Prudham teaches a device wherein the at least one narrow slot comprises a pair of opposing narrow slots (see annotated Fig 8 above), to reduce cost.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Chai et al. in view of Prudham 
	The motivation to do so would allow one to reduce cost (para 2 of Prudham).
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-40 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834